IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                             December 11, 2001 Session

         MARY HENRY, et al. V. OBSTETRICS AND GYNECOLOGY
                     CONSULTANTS, P.C., et al.

                        Appeal from the Circuit Court for Knox County
                        No. 1-185-98    Hon. Dale C. Workman, Judge

                                       FILED FEBRUARY 8, 2002

                                 No. E2001-01246-COA-R3-CV



                                    CONCURRING OPINION


                The expert witness whose testimony was excluded because we found he was not
competent to testify pursuant to Tenn. Code Ann. §29-26-115, and case law interpreting the statute,
nevertheless is a specialist in his field of medical practice and competent to treat patients. A review
of the case law dealing with the mentioned statute, reveals tortured analyses in determining whether
the physician is competent to testify as an expert witness.

                As Judge Goddard’s Opinion notes, this witness testified there is a national standard
of care for training purposes in the medical schools, and he was of the further opinion that health
care provided by medical specialists “does not vary from community to community”.

               In my view, the General Assembly should revise Tenn. Code Ann. §29-26-115, and
bring it in compliance with how physicians are being trained and how health care is being
administered to patients in this State.




                                                       _________________________
                                                       HERSCHEL PICKENS FRANKS, J.